   4:19-cr-03137-JMG-CRZ Doc # 50 Filed: 10/03/20 Page 1 of 2 - Page ID # 82




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:19CR3137

     vs.
                                                             ORDER
WALLACE RAY SWAIM,
             Defendant.


      Defendant has moved to continue the trial, (Filing No. 49), because the
parties are currently engaged in plea discussions. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 49), is granted.

      2)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
            at 9:00 a.m. on December 7, 2020, or as soon thereafter as the case
            may be called, for a duration of three (3) trial days. Jury selection will
            be held at commencement of trial.
                                               3)    The ends of justice served by
                                              granting the motion to continue
                                              outweigh the interests of the public
                                              and the defendant in a speedy trial,
                                              and the additional time arising as a
                                              result of the granting of the motion,
                                              the time between today’s date and
                                              December 7, 2020, shall be deemed
                                              excludable time in any computation
                                              of time under the requirements of the
                                              Speedy Trial Act, because although
                                              counsel have been duly diligent,
                                              additional time is needed to
4:19-cr-03137-JMG-CRZ Doc # 50 Filed: 10/03/20 Page 2 of 2 - Page ID # 83




                                       adequately prepare this case for trial
                                       and failing to grant additional time
                                       might result in a miscarriage of
                                       justice. 18 U.S.C. § 3161(h)(1) &
                                       (h)(7). Failing to timely object to this
                                       order as provided under this court’s
                                       local rules will be deemed a waiver of
                                       any right to later claim the time
                                       should not have been excluded
                                       under the Speedy Trial Act. 4) No
                                       further continuances will be
                                       granted absent a substantial
                                       showing of good cause.

                                       October 3, 2020.
                                             BY THE COURT: s/ Cheryl R.
                                       Zwart United States Magistrate
                                       Judge
